United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2133
                                    ___________

United States of America,                *
                                         *
                Appellee,                *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Halbert Bell,                            *
                                         * [UNPUBLISHED]
                Appellant.               *
                                    ___________

                              Submitted: August 22, 2000
                                  Filed: October 16, 2000
                                   ___________

Before McMILLIAN, BRIGHT, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

       Halbert Bell pleaded guilty to possessing a firearm, having previously been
convicted of three violent felonies, in violation of 18 U.S.C. §§ 922(g)(1) and
924(e)(1). The district court1 sentenced him to 180 months' imprisonment (the statutory
minimum) and three years' supervised release. On appeal, Bell's counsel has filed a
brief and moved to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967).




      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
Although Bell was granted permission to file a pro se supplemental brief, he has not
done so.

       After review of counsel's Anders' brief, along with our independent review of the
record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we conclude that there
are no non-frivolous issues for appeal. Accordingly, we affirm the judgment of the
district court, and we grant counsel's motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-